Exhibit 10.55

EMPLOYMENT AND NON-SOLICITATION AGREEMENT

This Employment and Non-Solicitation Agreement (“Agreement”) is made as of this
24th day of May, 2004 (the “Effective Date”), by and between Applied Micro
Circuits Corporation (the “Company”) and Brian Wilkie (“Employee”).

 

  1. TERM. The Company will employ Employee, and Employee accepts employment
with the Company, for a period beginning on the Effective Date and ending three
(3) years after the Effective Date (the “Term”).

 

  2. TITLE. Employee shall initially have the title of Vice President and
General Manager of Embedded Products.

 

  3. DUTIES. Employee will work exclusively for the Company and shall initially
report to Dave Rickey. Employee shall perform faithfully and to the best of his
ability the duties assigned by the Company.

 

  4. FULL TIME EMPLOYMENT. Employee’s employment will be on a full-time basis,
in accordance with the Company’s standard employment policies as may be amended
from time to time. Employee will not engage in other business or render any
services, directly or indirectly, to any other person or organization, whether
for compensation or otherwise, provided that Employee may (i) provide incidental
assistance to family members on matters of family business; and (ii) sit on the
boards of charitable and nonprofit organizations which do not, at the time of
Employee’s appointment or election, to Employee’s knowledge, compete with the
Company or its affiliates; provided in each case that such activities do not
conflict with or interfere with Employee’s obligations to the Company. Without
limiting the obligations hereunder, Employee will resign any and all positions
with Somerset Embedded Technologies and shall ensure, to the extent within
Employee’s control, that Somerset is dissolved, with no ongoing obligations by
Employee to Somerset, its shareholders or directors. This paragraph shall not
affect Employee’s ability to continue to serve on technical advisory boards, as
long as Company determines that Employee’s service does not interfere with
Employee’s duties and obligations to the Company. Employee currently serves on
advisory board(s) for the entities listed on Exhibit A-2, and such service is
currently approved by the Company. The Company may withdraw such approval should
it determine that such service interferes with Employee’s obligations to the
Company, and Employee shall promptly withdraw from such board(s).

 

  5. LOYALTY. For so long as Employee is employed by the Company, Employee will
not engage in any employment, business, or activity that is in any way
competitive with the business or proposed business of the Company or its
affiliates and will not assist any other person or organization in competing
with Employer or its affiliates or in preparing to engage in competition with
the business or proposed business of the Company or its affiliates. The
provisions of this paragraph shall apply both during normal working hours and at
all other times, including without limitation nights, weekends and vacation
time, while the Employee is employed by the Company.

 

  6. COMPENSATION. Employee shall receive an annual base salary of $190,000,
(“Base Salary”), payable on the Company’s regular payroll dates, less applicable
withholdings and authorized deductions.

 

Employment agreement

Confidential

  Page 1   5/21/04



--------------------------------------------------------------------------------

  7. STOCK OPTIONS. Upon approval by the Company’s Board of Directors, Employee
will be granted stock options, under the Company’s 2000 Equity Incentive Plan,
as amended, to purchase up to 160,000 shares of the Company’s Common Stock at a
price equal to the per share market value of such Common Stock at the close of
the market on the date of the grant. The stock options will vest as follows: 25%
of the total will vest on the one (1) year anniversary of the Effective Date
and, for so long as Employee remains employed by the Company, 1/36th of the
remaining option grant will vest monthly thereafter, so that they will be fully
vested on the fourth anniversary of the Effective Date. The stock options will
be subject to the terms and conditions of the applicable stock option agreement
and the documents referenced therein. The grant of stock options is subject to
the terms and conditions of the Company’s 2000 Equity Incentive Plan and a
separate Stock Option Agreement.

 

  8. BENEFITS. During his employment with the Company, Employee will be entitled
to insurance, vacation and other benefits commensurate with Employee’s position
with the Company and in accordance with the Company’s standard benefit plans and
employment policies, as may be amended from time to time.

 

  9. BONUS. Provided that Employee is, and at all times during the applicable
quarter has been, employed in good standing with the Company and has not engaged
in conduct which would give the Company reason to terminate Employee for Cause
(as defined below), Employee shall receive a quarterly bonus of $30,000, during
the Term of this Agreement (the “Bonus”). The Bonus paid pursuant to this
Section, if any, shall be paid within thirty (30) days of the end of the quarter
and shall be subject to applicable withholding and authorized deductions in
accordance with the Company’s standard payroll practices.

 

  10. EXCLUSIVE OBLIGATIONS OF THE COMPANY. The obligations set forth in
Sections 6 through 9 are the Company’s exclusive obligations to Employee during
the Term. If Employee’s employment continues after the Term, such employment
shall be on an “at will” basis, and either Employee or Company shall be free to
terminate such employment at any time, with or without reason, and with no
further obligations (except that Company’s then-current severance policies shall
apply to Employee to the extent applicable). The obligations set forth in
Sections 12 through 17 and in the Employee Proprietary Information and Invention
Agreement shall survive the Term and any termination or expiration of this
Agreement.

 

  11. TERMINATION.

 

  a. Termination Without Cause or Resignation for Good Reason During the Term.
If the Company terminates Employee during the Term without Cause (as defined
below), or if Employee resigns during the Term for Good Reason (as defined
below), the Company shall pay Employee his earned salary and unused vacation
benefits at the rate in effect at the time through the date of termination, and,
provided the conditions described in Section 11.d., below, are met, Employee
will receive a severance payment equal to the Bonus amounts which he would have
received during the remainder of the Term had he not been terminated without
Cause or resigned for Good Reason during the Term.

 

  b. Termination for Cause during the Term or for any reason after the Term. If
the Employee’s employment is terminated by the Company for Cause during the
Term, or by either party for any reason after the Term, the Company shall pay
Employee his earned

 

Employment agreement

Confidential

  Page 2   5/21/04



--------------------------------------------------------------------------------

     salary and unused vacation benefits at the rate in effect at the time
through the date of termination, and the Company shall thereafter have no
further obligations to the Employee.

 

  c. Termination For Disability. The Company may terminate Employee’s employment
at any time on account of Disability. “Disability” means a physical or mental
illness, injury, or condition that prevents Employee from performing the
essential functions of his position and substantially all of the duties assigned
to him under this Agreement for at least ninety (90) consecutive calendar days,
or for at least one hundred twenty (120) calendar days, whether or not
consecutive, in any three hundred sixty-five (365) calendar day period, or is
likely to be unable to do so, as certified by a physician selected by the
Company or its Board of Directors. In the event of such termination, the
Company’s sole obligation shall be as provided by applicable law and its
then-current applicable disability benefits.

 

  d. Conditions of Receiving Severance Benefits. The severance package provided
in Sections (a) and (b) above will be paid provided Employee meets the following
conditions: (a) Employee complies with all surviving provisions of
confidentiality agreements signed by Employee and (b) Employee executes a full
general release, in form acceptable to the Company, releasing all claims, known
or unknown, that Employee may have against the Company and its affiliates.

 

  e. Intentionally Deleted.

 

  f. Death. If Employee dies during or after the Term, the Company shall pay
Employee’s estate Employee’s earned salary and unused vacation benefits at the
rate in effect at the time through the date of death, and the Company shall
thereafter have no further obligations to the Employee or his estate.

 

  g. “Cause” as defined herein means termination for any one or more of the
following reasons: (i) theft, dishonesty or falsification of records of the
Company or its affiliates; (ii) improper disclosure of the Company or its
affiliates’ confidential information; (iii) Employee’s failure or inability to
perform any reasonable assigned duties after written notice from the Company of,
and a reasonable opportunity to cure, such failure or inability; or
(iv) Employee’s conviction of any criminal act which impairs his ability to
perform his duties as an Employee of the Company (v) Employee’s violation of the
Company’s rules and policies of employment (vi) Employee’s repeated failure to
follow the Company’s directions after written notice from the Company of, and a
reasonable opportunity to cure, such failure or inability; (vii) Employee’s
failure to perform his duties per this agreement after written notice from the
Company of, and a reasonable opportunity to cure, such failure or inability; or
(viii) Employee’s repeated failure to follow the Company’s reasonable
instructions after written notice from the Company of, and a reasonable
opportunity to cure, such failure or inability.

 

  h. “Good Reason” as defined herein means (i) a material reduction in
Employee’s Base Salary that is not part of a reduction enacted for executives of
the Company generally, or (ii) relocation of Employee’s principal place of work
to a location more than sixty (60) miles from Employer’s current location,
without Employee’s prior approval, or (iii) sale of the Company’s PowerPC
business as a stand-alone entity to an unaffiliated third party

 

Employment agreement

Confidential

  Page 3   5/21/04



--------------------------------------------------------------------------------

     (it being understood that a merger, acquisition, sale or other business
combination involving the Company as a whole is not “Good Reason” pursuant to
this Section “h”). If Employee contends that “Good Reason” exists under this
Agreement, Employee shall provide the Company with written notice detailing the
occurrence and nature of the alleged event providing Employee with Good Reason
to resign, and Employee shall provide the Company a reasonable opportunity to
cure such event prior to resigning for Good Reason.

 

  i. Exclusive Severance Benefits. Employee acknowledges that the Severance
Benefits provided in Sections a and b hereunder are in lieu of any other
benefits to which Employee may be eligible under any other agreements or the
Company or its affiliates severance plans or practices.

 

  12. CONFIDENTIALITY AND INVENTION ASSIGNMENT. Concurrently herewith, Employee
is executing the attached Employee Proprietary Information and Inventions
Agreement. Employee acknowledges that his obligations thereunder are in addition
to, and not in lieu of, any confidentiality and invention assignment obligations
previously agreed to by Employee.

 

  13. NON SOLICITATION. Employee acknowledges and agrees that he will not, for
the duration of the Employee’s employment by the Company and for a period of two
(2) years thereafter, directly or indirectly, for the benefit of the Employee or
any third party, (i) call on or solicit any past, present or prospective
customer or supplier of the Company or its affiliates, (ii) interfere with the
Company or its affiliates’ relationship with any past, present or prospective
customer or supplier or (iii) hire, engage or solicit the employment or
engagement of any person employed by or otherwise providing services to the
Company or its affiliates.

 

  14. ARBITRATION. Unless otherwise required by applicable law, any dispute
arising out of or relating to Employee’s employment with the Company,
termination thereof, or this Agreement shall be resolved by binding arbitration
before an arbitrator experienced in employment law. Said arbitration will be
conducted in accordance with the rules applicable to employment disputes of the
American Arbitration Association (AAA) and shall be conduced by a qualified
arbitrator in Austin, Travis County, Texas. The Company and the Employee shall
be responsible for their own fees and expenses incurred in connection with the
filing and prosecution of any such arbitration. Arbitration as provided in this
Section shall be the exclusive and binding remedy for any such dispute and will
be used instead of any court action, which is hereby expressly waived, except
for any request by either of us for temporary or preliminary injunctive relief
pending arbitration in accordance with applicable law.

 

  15. INTERPRETATION AND EXCLUSIVE FORUM. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Texas (excluding any that mandate the use of another jurisdiction’s
laws).

 

  16. ASSIGNMENT. This Agreement may not be assigned by Employee. This Agreement
may be assigned by the Company to its affiliates or as part of the sale of all
or substantially all of its assets or business, after which any reference to
“the Company” in this Agreement shall be deemed to be a reference to the
affiliate or successor, and the company thereafter shall have no further
primary, secondary or other responsibilities or liabilities under this Agreement
of any kind. The Company may change its legal name, and a name change shall have
no impact on this Agreement.

 

Employment agreement

Confidential

  Page 4   5/21/04



--------------------------------------------------------------------------------

  17. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  18. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

  19. ENTIRE AGREEMENT. All oral or written agreements or representations,
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement (including its Exhibit “A”, whose obligations cumulative
to the obligations hereunder). This Agreement supercedes all prior or
contemporaneous agreements and understandings, oral or written, between the
Company and Employee, which agreements and understandings will be no longer in
force and effect after the Effective Date and Employee shall have no rights
thereunder.

I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO. I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 

Date: 5/21/2004  

/s/ Brian F. Wilkie

  [Employee Name] BRIAN F. WILKIE   The Company: Date: 5/24/2004   By:  

/s/ Candace Kilburn

  Its:   Sr VP, HR

 

Employment agreement

Confidential

  Page 5   5/21/04



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by
                     (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:

1. NONDISCLOSURE.

1.1 Promise to Provide Proprietary Information; Recognition of Company’s Rights;
Nondisclosure. The Company agrees that upon the commencement of my employment,
it will provide me with Proprietary Information (defined below) of the Company
that will enable me to optimize the performance of my duties to the Company. In
exchange, I agree that at all times during my employment and thereafter, I will
hold in strictest confidence and will not disclose, use, lecture upon or publish
any of the Company’s or its parent, affiliates or subsidiaries’ Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information
applicable to the business of the Company. By way of illustration but not
limitation, “Proprietary Information” includes (a) trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques (hereinafter collectively referred to as “Inventions”);
and (b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B-1 (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to

 

Employment agreement

Confidential

  Page 6   5/21/04



--------------------------------------------------------------------------------

the commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement. I understand that I am not to list such Prior
Inventions in Exhibit B-1 but am only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit B-1 for such purpose. If no such disclosure is attached, I
represent that there are no Prior Inventions. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company’s prior written consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. I recognize that, in the event of a specifically
applicable state law, regulation, rule, or public policy (“Specific Inventions
Law”), this Agreement will not be deemed to require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company.
In the absence of a Specific Inventions Law, the preceding sentence will not
apply.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to

 

Employment agreement

Confidential

  Page 7   5/21/04



--------------------------------------------------------------------------------

further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me. I hereby waive and quitclaim to the Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

5. COVENANT NOT TO COMPETE. During my employment with the Company and for two
(2) years following the termination of my employment with the Company for any
reason, I agree that I will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever known by me to
compete directly with the Company, anywhere in the world, in any line of
business engaged in (or planned to be engaged in) by the Company; provided,
however, that I may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

I acknowledge that I will derive significant value from the Company’s agreement
in Section 1.1 to provide me the Proprietary Information of the Company that
will enable me to optimize the performance of my duties for the Company. I
further acknowledge that my fulfillment of the obligations contained in this
Agreement, including without limitation my obligation not to use or disclose the
Company’s Proprietary Information other than for the Company’s benefit and my
obligation not to compete, are necessary to protect the Company’s Proprietary
Information and, consequently, to preserve the value and goodwill of the
Company. I further acknowledge that the time, geographic and scope limitations
of my non-competition obligation are reasonable, especially in light of the
Company’s desire to protect its Proprietary Information, and that I will not be
precluded from gainful employment if I am obligated not to compete with the
Company as described above.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Texas, as such
laws are applied to agreements entered into and to be performed entirely within
Texas between Texas residents. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Austin, Travis County,
Texas, for any arbitration or lawsuit filed there against me by Company arising
from or related to this Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement,

 

Employment agreement

Confidential

  Page 8   5/21/04



--------------------------------------------------------------------------------

and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. If moreover, any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.6 Entire Agreement. The obligations of this Agreement shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company. Except as otherwise provided in the Employment and Non Solicitation
Agreement, this Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely: 5/24/2004.

 

Employment agreement

Confidential

  Page 9   5/21/04



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A-1 TO THIS AGREEMENT.

   

ACCEPTED AND AGREED TO:

 

 

Company

Dated: 5/21/2004

   

/s/ Brian F. Wilkie

    By:  

/s/ Candace Kilburn

(Signature)

    Title:   Sr VP, HR

BRIAN F. WILKIE

    6290 Sequence Drive

(Printed Name)

   

San Diego, CA. 92121

    (Address)    

Dated:

  5/24/04

 

Employment agreement

Confidential

  Page 10   5/21/04



--------------------------------------------------------------------------------

EXHIBIT A-1

 

TO:    CANDACE KILBURN FROM:    BRIAN F. WILKIE DATE:    5/21/2004 SUBJECT:   
Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
the company that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company:

 

  ¨ No inventions or improvements.

 

  x See below:

Flexible Programmable Timer Method for maximising yield on switch fabric memory

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

   Invention or Improvement    Party(ies)    Relationship

1.

                                               
                                            
                                         

2.

                                               
                                            
                                         

3.

                                               
                                            
                                         

 

¨ Additional sheets attached.

 

Employment agreement

Confidential

  Page 11   5/21/04



--------------------------------------------------------------------------------

EXHIBIT A-2

Advisory Boards

1) Athens Group                

2)                                         

3)                                         

 

Employment agreement

Confidential

  Page 12   5/21/04